DETAILED ACTION
Claims 1-13 are pending.
Claims 1-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raphael A. Valencia (Reg # 43,216) on 03/01/2021.



2. (Original) The storage medium according to claim 1, wherein the process further comprises: when a second virtual machine executed within the second cloud computing system moves to the first cloud computing system, obtaining a second address for access to the second service used by the second virtual machine from the second cloud computing system; storing a correspondence table indicating correspondence relation between a first address for access to the first service providing a same kind of service as the second service within the first cloud computing system and the obtained second address; and when receiving a service providing request specifying the second address from the second virtual machine after movement, 

3. (Original) The storage medium according to claim 1, wherein the process further comprises: obtaining a fourth address of the first virtual machine after movement within the second cloud computing system from the second cloud computing system; storing a third address of the first virtual machine within the first cloud computing system and the fourth address in association with each other; and after the first virtual machine moves to the second cloud computing system, changing a transmission destination of a packet generated within the first cloud computing system and having the third address as the transmission destination to the fourth address, and transferring the packet after the changing of the transmission destination to the second cloud computing system.

4. (Original) The storage medium according to claim 1, wherein the process further comprises: when a third virtual machine is generated within the second cloud computing system, obtaining a fifth address of the third virtual machine within the second cloud computing system from the second cloud computing system; when a fourth virtual machine is generated within the second cloud computing system, obtaining a sixth address of the fourth virtual machine within the second cloud computing system from the second cloud computing system; when the third virtual machine moves to the first cloud computing system, storing a seventh address of the third virtual machine after movement within the first cloud computing system in association with the fifth address of the third virtual machine before the movement; and when the third virtual machine after 

5. (Original) The storage medium according to claim 1, wherein the process further comprises: when the first virtual machine before movement outputs a multiplex service providing request specifying the first service and the second service, dividing the multiplex service providing request into a first request having an address of the first service as a transmission destination and a second request having an address of the second service as a transmission destination; and transmitting the first request to the first service within the first cloud computing system, and transmitting the second request to the second cloud computing system.

6. (Original) The storage medium according to claim 1, wherein the process further comprises: waiting for responses until receiving a first response to the first request and a second response to the second request; and when receiving the first response and the second response, integrating the first response and the second response into one response, and returning the response to the first virtual machine.

7. (Previously Presented) A multi-cloud operating method executed by a computer, the multi-cloud operating method comprising: storing a port number of a first service used by a first virtual machine executed within a first cloud computing system in 

8. (Original) The multi-cloud operating method according to claim 7, wherein the method further comprises: when a second virtual machine executed within the second cloud computing system moves to the first cloud computing system, obtaining a second address for access to the second service used by the second virtual machine from the second cloud computing system; storing a correspondence table indicating correspondence relation between a first address for access to the first service providing a same kind of service as the second service within the first cloud computing system and the obtained second address; and when receiving a service providing request specifying the second address from the second virtual machine after movement, changing a transmission destination of the service providing request to the first address, based on the correspondence table.



10. (Currently Amended) The multi-cloud operating method according to claim 7, wherein the method further comprises: 
a third virtual machine within the second cloud computing system from the second cloud computing system; when a fourth virtual machine is generated within the second cloud computing system, obtaining a sixth address of the fourth virtual machine within the second cloud computing system from the second cloud computing system; when the third virtual machine moves to the first cloud computing system, storing a seventh address of the third virtual machine after movement within the first cloud computing system in association with the fifth address of the third virtual machine before the movement; and when the third virtual machine after the movement 

11. (Original) The multi-cloud operating method according to claim 7, wherein the method further comprises: when the first virtual machine before movement outputs a multiplex service providing request specifying the first service and the second service, dividing the multiplex service providing request into a first request having an address of the first service as a transmission destination and a second request having an address of the second service as a transmission destination; and transmitting the first request to the first service within the first cloud computing system, and transmitting the second request to the second cloud computing system.

12. (Original) The multi-cloud operating method according to claim 7, wherein the method further comprises: waiting for responses until receiving a first response to the first request and a second response to the second request; and when receiving the first response and the second response, integrating the first response and the second response into one response, and returning the response to the first virtual machine.

13. (Original) An operation managing device, comprising a memory; and a processor coupled to the memory and configured to: store a port number of a first service used by a first virtual machine executed within a first cloud computing system in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLIE SUN/Primary Examiner, Art Unit 2196